75932: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








20-16339: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 75932


Short Caption:NEWSON, JR. (VERNON) VS. STATECourt:Supreme Court


Related Case(s):83335


Lower Court Case(s):Clark Co. - Eighth Judicial District - C313919Classification:Criminal Appeal - Life - Direct


Disqualifications:Case Status:Remittitur Issued/Case Closed


Replacement:Panel Assigned:
					En Banc
					


To SP/Judge:SP Status:


Oral Argument:Oral Argument Location:


Submission Date:06/26/2019How Submitted:On Record And Briefs








+
						Party Information
					


RoleParty NameRepresented By


AppellantVernon Newson, Jr.Howard Brooks
							(Clark County Public Defender)
						Darin F. Imlay
							(Clark County Public Defender)
						William M. Waters
							(Clark County Public Defender)
						


RespondentThe State of NevadaAlexander G. Chen
							(Clark County District Attorney)
						Aaron D. Ford
							(Attorney General/Carson City)
						





Docket Entries


DateTypeDescriptionPending?Document


05/25/2018Filing FeeFiling fee waived. Criminal.


05/25/2018Notice of Appeal DocumentsFiled Notice of Appeal. Appeal docketed in the Supreme Court this day. (Docketing statement mailed to counsel for appellant.)18-20154




06/12/2018MotionFiled Appellan'ts Motion for Leave to File Request for Certified Transcripts.18-22382




06/13/2018Docketing StatementFiled Docketing Statement Criminal Appeals.18-22492




06/18/2018Order/ProceduralFiled Order Granting Motion. The clerk of this court shall file the transcript request form received via E-Flex on June 12, 2018.18-23190




06/18/2018Transcript RequestFiled Request for Transcript of Proceedings. Transcripts requested:  04/11/16, 08/18/16, 03/09/17, 10/12/17, 11/09/17, 01/11/18, 02/08/18, 02/09/18, 02/20/18, 02/21/18, 02/22/18, 02/23/18, 02/26/18, 02/27/18, 02/28/18, and 04/19/18. To Court Reporters: Kiara Schmidt, Susan Schofield, and Sara Richardson.18-23191




07/10/2018TranscriptFiled Notice from Court Recorder.  Susan Schofield stating that the requested transcripts were delivered.  Dates of transcripts:  08/18/16, 03/09/17, 10/12/17, 11/09/17, 01/11/18, 02/08/18, and 02/09/18.18-26185




08/02/2018TranscriptFiled Notice from Court Reporter.  Sara Richardson stating that the requested transcripts were delivered.  Dates of transcripts: 2/20/18, 2/22/18, 2/23/18, 2/26/18, 2/27/18, 2/28/18 and 4/19/18.18-29762




08/06/2018TranscriptFiled Notice from Court Recorder.  Kiara Schmidt  stating that the requested transcripts were delivered.  Dates of transcripts:  4/11/16.18-30151




09/18/2018MotionFiled Stipulation to File Appellant's Opening Brief.18-36406




09/18/2018Notice/OutgoingIssued Notice Motion/Stipulation Approved. Appellant's Opening Brief due: October 24, 2018.18-36408




10/25/2018BriefFiled Appellant's Opening Brief.18-42012




10/25/2018AppendixFiled Appellant's Appendix Vol I.18-42024




10/25/2018AppendixFiled Appellant's Appendix Vol II.18-42026




10/25/2018AppendixFiled Appellant's Appendix Vol III.18-42028




10/25/2018AppendixFiled Appellant's Appendix Vol IV.18-42029




10/25/2018AppendixFiled Appellant's Appendix Vol V.18-42030




10/25/2018AppendixFiled Appellant's Appendix Vol VI.18-42032




11/26/2018BriefFiled Respondent's Answering Brief. (SC)18-905533




12/24/2018MotionFiled Stipulation to File Reply Brief.  (SC)18-910128




12/24/2018Notice/OutgoingIssued Notice - Stipulation Approved.  Appellant's Reply Brief due:  January 25, 2019.  (SC)18-910146




01/28/2019BriefFiled Appellant's Reply Brief. (SC)19-04149




01/28/2019Case Status UpdateBriefing Completed/To Screening. (SC)


06/26/2019Order/ProceduralFiled Order Submitting for Decision Without Oral Argument.  (SC)19-27455




10/10/2019Opinion/DispositionalFiled Authored Opinion. "Affirmed in part, reversed in part, and remanded."  Before: Hardesty/Stiglich/Silver. Author: Silver, J. Majority: Silver/Hardesty/Stiglich. 135 Nev. Adv. Opn. No. 50. SNP19-JH/LS/AS (SC)19-41932




10/28/2019Post-Judgment PetitionFiled Respondent's Petition for Rehearing. (SC)19-44182




10/28/2019Post-Judgment PetitionFiled Appellant's Petition for Rehearing. (SC)19-44277




11/20/2019Post-Judgment OrderFiled Order Denying Rehearing. "Appellant's and Respondent's rehearing denied." NRAP 40(c). (SC).19-47447




11/27/2019Post-Judgment PetitionFiled Respondent's Petition for En Banc Reconsideration.  (SC)19-48479




12/02/2019Post-Judgment PetitionFiled Appellant's Petition for En Banc Reconsideration.  (SC)19-48802




01/08/2020Order/ProceduralFiled Order Directing Answer to Appellant's Petition for En Banc Reconsideration and Denying Respondent's Petition for En Banc Reconsideration.  Respondent's Answer due:  14 days.  (SC)20-00933




01/22/2020Post-Judgment PetitionFiled Respondent's Answer to Appellant's Petition for En Banc Reconsideration.  (SC)20-03051




01/24/2020MotionFiled Appellant's Motion for Leave to File Reply to State's Answer to Petition for En Banc Reconsideration.  (SC)20-03415




02/06/2020Order/ProceduralFiled Order Granting Motion.  Appellant's Reply to Respondent's Answer to Petition for En Banc Reconsideration due:  7 days.  (SC)20-05095




02/13/2020Post-Judgment PetitionFiled Appellant's Reply to State's Answer to Appellant's Petition for En Banc Reconsideration.  (SC)20-06091




04/30/2020Opinion/Non-DispositionalFiled Opinion on Reconsideration. "Petition granted; affirmed in part, reversed in part, and remanded." Before the Court En Banc. Author: Silver, J. Majority: Silver, Pickering, Gibbons, Hardesty, Parraguirre, Stiglich, Cadish. 136 Nev. Adv. Opn. No. 22. EN BANC (SC)20-16339




05/26/2020RemittiturIssued Remittitur. (SC)20-19767




05/26/2020Case Status UpdateRemittitur Issued/Case Closed. (SC)


06/11/2020RemittiturFiled Remittitur. Received by District Court Clerk on May 27, 2020. (SC)20-19767





Combined Case View